Citation Nr: 1422386	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a skin condition to include as secondary to Agent Orange exposure, and if so, whether the benefit should be granted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a hypertension to include as secondary to Agent Orange exposure, and if so, whether the benefit should be granted.

3.  Entitlement to an initial increased rating in excess of 20 percent for diabetes mellitus type II associated with herbicide exposure.  

4.  Entitlement to an earlier effective date prior to November 8, 2011 for the grant of service connection for artherosclerotic cardiovascular disease (CAD) associated with herbicide exposure


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The issues have been recharacterized as reflected on the title page of this document to better reflect the Veteran's contentions.

During the course of the appeal the Veteran's claims for service connection were granted for posttraumatic stress disorder with major depression with psychotic features and panic disorder with agoraphobia and artherosclerotic cardiovascular disease (CAD).  The grants of service connection represent the full benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 36 (1993).

The Veteran through his representative submitted a notice of disagreement (NOD) on September 28, 2006 regarding the September 2006 rating decision.  Although the RO notified the Veteran several times that the NOD would not be accepted without further clarification of which of the five issues decisions were on appeal, the Veteran was notified the NOD was accepted in an October 1, 2007 correspondence.  Therefore, the notice of disagreement was timely filed.  

On a correspondence received September 26, 2007, the Veteran's representative submitted a detailed summary of what issues were included in the previously submitted notice of disagreement.  The representative claimed entitlement to an effective date for diabetes mellitus, type II prior to March 23, 2006.  To date, however, no action has been taken on this claim.  Therefore, the Board refers this issue for any appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional evidentiary development is required prior to the adjudication of these matters.

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159 (2013).

In connection with a prior claim, the Veteran submitted a record of his post service treatment history from private and VA facilities.  This record identified VA treatment from the Fresno, California, VAMC in 1971; the Cambridge, Massachusetts, VAMC in 1972; and the West Los Angeles, California, VAMC from 1973 to 2001 (specifically 1973, 1975, and 2000).  

Private treatment records were identified and authorization and release forms were submitted for Morongo Indian Health Clinic, Motion Picture Health and Welfare (West LA clinic), Central Valley Indian Health Clinic, Dr. R.J.A, New Mexico Alternative Health Center and Dr. S.R.  The file does not contain any documented attempts to obtain these records and negative responses have not been included in the file. 

The extent of treatment for the disabilities currently on appeal from these identified providers is unclear.  To the extent that there may be outstanding pertinent VA medical records, the AOJ should make appropriate efforts to locate any outstanding VA treatment records and associate those records with the claims folder.  A review of the claims folder indicates that these recent treatment records are not associated with the claims folder.  The procurement of such pertinent medical reports is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"). 

With respect to the claim for an increased rating for diabetes mellitus, the Veteran should be given the opportunity to clarify any outstanding pertinent private treatment records and the RO should make appropriate efforts to obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain any outstanding VA treatment records including those from the (a) West Los Angeles, California, VAMC prior to 2001 and beyond August 2010; (b) Cambridge, Massachusetts, VAMC from 1972 and (c) the Fresno, California, VAMC records not already associated with the claims file from 1971.  Efforts to obtain the records must be memorialized in the claims file.  

2.  The RO or AMC should attempt to obtain the following private treatment records identified by the Veteran:  

(a) Morongo Indian Health Clinic from the 1990s;
(b) Motion Picture Health and Welfare from 1995 to 1998; 
(c) Dr. R.J.A from 1995 to 2003; 
(d) Central Valley Indian Health Clinic from 1999;
(e) New Mexico Alternative Health center from 2000 to 2003; and 
(f) Dr. S.R. from 2001 to 2003.  

The Veteran should also be requested to identify any other relevant medical treatment he has received for his claimed disabilities. 

 Then, the RO or AMC should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file.

3.  After the above development is completed and any other development that may be warranted based on any additional information or evidence received, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


